          Case 1:19-cv-02085-KBJ Document 21 Filed 09/12/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                  )
 CENTER FOR BIOLOGICAL DIVERSITY, )
 et al.,                          )
                                  )
                Plaintiffs,       )
                                  )                          Civil Action No. 1:19-02085 (KBJ)
 v.                               )
                                  )
 KEVIN K. MCALEENAN, et al.,      )
                                  )
                Defendants.       )
                                  )

                                               ORDER

        On September 4, 2019, this Court issued a Memorandum Opinion in Case No. 18-00655,

resolving claims over certain of Defendants’ waiver determinations made pursuant to the Illegal

Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) (codified at 8 U.S.C

§ 1103 note). In light of that ruling, and the parties’ Stipulation in this action, it is hereby:

        ORDERED that Plaintiffs’ Amended Complaint is dismissed for the reasons set forth in

the Court’s opinion in Case No. 18-00655, with the understanding that the parties’ appeal rights

remain preserved; and further

        ORDERED that Plaintiffs’ Motion for a Preliminary Injunction and Request for a Hearing

(ECF No. 8) is hereby deemed withdrawn; and it is further

        ORDERED that the Court’s September 9, 2019 Minute Order calling for a Joint Status

Report is hereby withdrawn.



DATE: September 13, 2019                               Ketanji Brown Jackson
                                                       ____________________________________
                                                       KETANJI BROWN JACKSON
                                                       UNITED STATES DISTRICT JUDGE
